UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-4603



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY DARNELL MCLEAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-00-116)


Submitted:   April 27, 2001                   Decided:   May 17, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Arif, MARTIN, ARIF, PETROVICH & WALSH, Springfield,
Virginia, for Appellant. Helen F. Fahey, United States Attorney,
William E. Fitzpatrick, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Darnell McLean appeals his conviction for carrying a

firearm in furtherance of a drug trafficking offense, in violation

of 18 U.S.C.A. § 924(c) (West 2000).*         McLean alleges that the evi-

dence at trial was not sufficient to support his conviction.               We

find the evidence at trial was sufficient to find that the firearm

found under McLean’s car seat belonged to him and that it was used

in furtherance of a drug trafficking offense, and therefore there

was sufficient evidence to support the conviction.          See Glasser v.

United States, 315 U.S. 60, 80 (1942) (stating that “[t]he verdict

of a jury must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it”);

United States v. Mitchell, 104 F.3d 649, 652-54 (4th Cir. 1997)

(discussing   evidence   necessary       to   establish   violation   of   18

U.S.C.A. § 924(c)).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
       McLean pled guilty to possession with intent to distribute
fifty grams or more of crack cocaine, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999). He proceeded to a bench trial on the sec-
ond count in the indictment.


                                     2